DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 was filed on the national stage entry date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims recite “fluid”. The Office has interpreted this term to mean “liquid or gas” consistent with the specification at pg. 8 ll. 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends from claim 1. Claim 10 provides “The element according to claim 1 comprising a series of juxtaposed enclosures, for receiving in circulation functional fluids of the same nature, wherein: at least one of end enclosures of said series is provided with an inlet and/or outlet window and comprises a first enclosure, with said inlet and/or outlet window located on said first enclosure and configured to allow a light beam to pass into and/or out of said first enclosure, and said inlet and/or outlet window including two respective viewports which laterally delimit a respective spacer cavity adjacent to said first enclosure, said spacer cavity being configured to receive said second fluid, and being provided with a pressure adjusting device therewithin, the second fluid has an optical index substantially equal to that of one of the functional fluid and a ambient medium surrounding said element, within plus or minus 10%, and said pressure adjusting device is adapted for the pressure within the spacer cavity to be substantially equal to the pressure of the other of the functional fluid in the first enclosure and the ambient medium, within plus or minus 10%; the enclosures are separated two by two by two respective spacer viewports which delimit together a separating region between two neighbouring enclosures; and each separating region is configured to receive a fluid of the same nature and at a same pressure as the second fluid in the spacer cavity of the at least one inlet and/or outlet window.”
Claim 10 includes numerous informalities. It is unclear if “an inlet and/or outlet window” corresponds with “at least one inlet and/or outlet window” or if it is an additional inlet and/or outlet window. Additionally, it is unclear if “a first enclosure” corresponds to “a first enclosure” of claim 1 or is an additional enclosure. It is also unclear if “two respective viewports which laterally delimit a respective spacer cavity adjacent to said first enclosure” correspond to the viewports and spacer cavity of claim 1 or is an additional viewports and spacer cavity. It is also unclear if “a pressure adjusting device therewithin” corresponds to the pressure adjusting device of claim 1 or an additional pressure adjusting device. Finally, it is unclear what applicant intends by “the enclosures are separated two by two by two respective spacer viewports which delimit together a separating region between two neighbouring enclosures”. 
Claim 11 is indefinite based on its dependence from claim 10.
For the purpose of this Office Action, the Office will interpret claim 10 as “The element according to claim 1 further comprising a series of additional enclosures, for receiving in circulation the functional fluid, each of the additional enclosure having inlet and output windows, wherein: the first enclosure is an end enclosure of said series of additional enclosure and is provided with the at least one inlet and/or outlet window located on the first enclosure and configured to allow said light beam to pass into and/or out of said first enclosure, and said inlet and/or outlet window including the two viewports which laterally delimit the spacer cavity adjacent to said first enclosure, said spacer cavity being configured to receive said second fluid, and being provided with the pressure adjusting device therewithin, the second fluid has an optical index substantially equal to that of one of the functional fluid and the ambient medium surrounding said element, within plus or minus 10%, and said pressure adjusting device is adapted for the pressure within the spacer cavity to be substantially equal to the pressure of the other of the functional fluid in the first enclosure and the ambient medium, within plus or minus 10%; the additional enclosures are separated by a separating region between neighboring enclosures; and each separating region is configured to receive a fluid of the same nature and at a same pressure as the second fluid in the spacer cavity.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US 5825801), hereafter Nishida, in view of Kita et al. (JP61203689), hereafter Kita.
Regarding claim 1, Nishida discloses an element of an optical system  (Fig. 23) including: a first enclosure for receiving in circulation a functional fluid (Fig. 23 element 1); an at least on inlet and/or outlet window located on the first enclosure, and configured to allow a light beam to pass into and/or out of the first enclosure (Figs. 20-23 elements 2 and 36); wherein: the inlet and/or outlet window includes two viewports (Figs. 20-22 elements 2 and 36) which laterally delimit a spacer cavity adjacent to the first enclosure (Figs. 20-22 element 37), said spacer cavity configured fore receiving a second fluid, having a predetermined optical index (col. 14 ll. 58-63), and is provided with a pressure adjusting device therewithin (Fig. 20-22 unlabeled nozzle connected to element 28 and element 33), the second fluid has an optical index substantially equal to that of one of the functional fluid and a ambient medium surrounding said element, within plus or minus 10% (col. 14 ll. 58-63). Nishida does not explicitly disclose the pressure adjusting device is adapted for the pressure within the spacer cavity to be substantially equal to a pressure of the other of the functional fluid in the first enclosure and the ambient medium within plus or minus 10%. However, Kita discloses the pressure adjusting device is adapted for the pressure within the spacer cavity to be substantially equal to a pressure of the other of the functional fluid in the first enclosure and the ambient medium within plus or minus 10% ([0001] “Further, by balancing the pressure in the pressure adjusting chamber (7) with the pressure in the laser oscillation tube (1) by the pressure regulator (8), the frictional force between the window frame (9) and the backing member abutting thereon can be reduced, and the translucent window (2) can be easily rotated.”). The advantage is to allow the exit window to easily rotate so power is not loss from scattering caused by contamination ([0001]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nishida with the pressure adjusting device is adapted for the pressure within the spacer cavity to be substantially equal to a pressure of the other of the functional fluid in the first enclosure and the ambient medium within plus or minus 10% as disclosed by Kita in order to allow the exit window to easily rotate so power is not loss from scattering caused by contamination.
Regarding claim 3, Nishida further discloses the second fluid has an optical index substantially equal to that of the ambient medium, within plus or minus 10% (col. 14 ll. 58-63). Kita, for the same reasons outlined above, further discloses the pressure adjusting device is adapted for the pressure within the spacer cavity to be substantially equal to the pressure of the functional fluid in the first enclosure, within plus or minus 10% ([0001]).
Regarding claim 5, Nishida further discloses a pressure sensor located in the spacer cavity (Fig. 22 element 31); and a control device receiving as inputs pressure measurements provided by the second pressure (Fig. 22 central processing unit). Additionally, Kita discloses driving the pressure in the spacer cavity such that it is substantially equal to the pressure in the first enclosure ([0001]). Nishida in view of Kita do not explicitly disclose a first pressure sensor located in the first enclosure and a control device receiving as inputs pressure measurements provided by the first pressure sensor. However, the Office takes Official Notice that a first pressure sensor located in the first enclosure and a control device receiving as inputs pressure measurements provided by the first pressure sensor is well known in the art. The advantage, as is known in the art, is to allow realtime balancing of the pressures in the first enclosure and the spacer cavity. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishida in view of Kita with a first pressure sensor located in the first enclosure and a control device receiving as inputs pressure measurements provided by the first pressure sensor as is known in the art in order to allow realtime balancing of the pressures in the first enclosure and the spacer cavity.
Regarding claim 6, Nishida further discloses the second fluid has an optical index substantially equal to that of the functional fluid, within plus or minus 10% (col. 1 ll. 26-28; col. 14 ll. 58-61; The refractive index of air and CO2 is about 1). Nishida in view of Kita do not explicitly disclose the pressure adjusting device is adapted for the pressure within the spacer cavity to be substantially equal to the pressure in the ambient medium, within plus or minus 10%. However, Nishida further discloses optimizing the pressure in the spacer cavity so as to control the beam characteristic (col. 14 ll. 51 to col. 15 ll. 7). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishida in view of Kita with the pressure adjusting device is adapted for the pressure within the spacer cavity to be substantially equal to the pressure in the ambient medium, within plus or minus 10%, since Nishida discloses optimizing the pressure in the spacer cavity so as to control the beam characteristics and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Nishida further discloses the second fluid is of the same nature as the functional fluid (col. 1 ll. 26-28; col. 14 ll. 58-61).
Regarding claim 8, Nishida further discloses the spacer cavity is open onto a column (Fig. 20 tube connecting element 28 to the cavity) adapted to receive a variable amount of the second fluid and is open onto the ambient medium, said column thus forming the pressure adjusting device (Fig. 20 element 28 is disclosed as a compressor which are open to the ambient medium).
Regarding claim 13, Nishida further discloses the functional fluid makes up an amplifying medium (col. 1 ll. 26-28).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Kita, as applied to claim 1, in further view of Murray et al. (US 2014/0269794 A1), hereafter Murray.
Regarding claim 2, Nishida in view of Kita do not explicitly disclose a mean thickness of the viewport located on a side of the first enclosure is smaller than a mean thickness of the viewport located on a side opposite to the first enclosure. However, Murray discloses a mean thickness of the viewport located on a side of the first enclosure is smaller than a mean thickness of the viewport located on a side opposite to the first enclosure (Fig. 4 element 22 and 11; [0026]). The advantage is to prevent the viewport located on a side opposite to the first enclosure from puncturing ([0026]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishida in view of Kita with a mean thickness of the viewport located on a side of the first enclosure is smaller than a mean thickness of the viewport located on a side opposite to the first enclosure as disclosed by Murray in order to prevent the viewport located on a side opposite to the first enclosure from puncturing.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Kita, as applied to claim 1, in further view of Henning et al. (DE3631941A12), hereafter Henning.
Regarding claim 4, Nishida in view of Kita do not explicitly disclose the spacer cavity and the first enclosure are connected together by a conduit closed by a deformable or movable membrane, the membrane being configured to deform or move towards the spacer cavity or the first enclosure in response to a difference between the pressure in the spacer cavity and the pressure in the first enclosure, the conduit and said membrane thus forming the pressure adjusting device. However, Henning discloses a pressure compensation line between to gas volumes that are separated by a membrane (col. 5 ll. 54-57). The advantage is to provide pressure compensation between two volumes containing different gases (col. 5 ll. 54-57). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishida in view of Kita with the spacer cavity and the first enclosure are connected together by a conduit closed by a deformable or movable membrane, the membrane being configured to deform or move towards the spacer cavity or the first enclosure in response to a difference between the pressure in the spacer cavity and the pressure in the first enclosure, the conduit and said membrane thus forming the pressure adjusting device as disclosed by Henning in order to provide pressure compensation between two volumes containing different gases.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Kita, as applied to claim 1, in further view of Muller (US4742524), hereafter Muller.
Regarding claim 9, Nishida further discloses a second inlet and/or outlet window located on the opposite side of the first enclosure (Fig. 17) configured to allow a light beam to pass into and/or out of the first enclosure (Fig. 17 space in element 34) with a spacer cavity adjacent a first enclosure (Fig. 17 element 32) the second spacer cavity being configured to receive said second fluid (col. 14 ll. 8-10), and being provided with a pressure adjusting device therewithin (Fig. 17 element 28), the second fluid has an optical index substantially equal to that of one of the functional fluid and a ambient medium surrounding said element, within plus or minus 10% (col. 14 element 8-10), and optimizing the pressure in the cavity (col. 14 ll. 26-37). Kita, for the same reasons outlined above, further discloses each of said pressure adjusting devices is adapted for the pressure within the corresponding spacer cavity to be substantially equal to the pressure of the other of the functional fluid in the first enclosure and the ambient medium within plus or minus 10% ([0001]). Nishida in view of Kita do not explicitly disclose the second inlet and/or outlet window the second inlet and/or outlet window having two respective viewports which laterally delimit a respective spacer cavity adjacent to the first enclosure. However, Muller discloses a device with each inlet and/or outlet windows on both sides of a first cavity having two respective viewports which laterally delimit a respective space adjacent to the first enclosure (Fig. 1 elements 3, 6, and 7). The advantage is to allow end pumping of the laser device (col. 3 ll. 41-45). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishida in view of Kita with the second inlet and/or outlet window the second inlet and/or outlet window having two respective viewports which laterally delimit a respective spacer cavity adjacent to the first enclosure as disclosed by Muller in order to allow for end pumping of the laser device. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Kita, as applied to claim 1, in further view of Perry et al. (EP1788672A1), hereafter Perry.
Regarding claim 12, Nishida discloses that the amplifying medium may be a solid amplifying medium (col. 1 ll. 27). Nishida in view of Kita do not explicitly disclose the functional fluid is a refrigerant for a solid amplifying medium. However, Perry discloses the functional fluid is a refrigerant for a solid amplifying medium (Abstract). The advantage is to provide higher average power and better beam quality (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishida in view of Kita with the functional fluid is a refrigerant for a solid amplifying medium as disclosed by Perry in order to provide higher average power and better beam quality.
Regarding claim 14, Nishida in view of Kita do not explicitly disclose at least one light emitting source configured to emit an optical pumping light beam, towards the first enclosure. However, Perry discloses, for the same reasons outlined above, at least one light emitting source configured to emit an optical pumping light beam, towards the first enclosure (Abstract).

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        09/24/2022